WR-81,346-01
                                          DiruADnir «nrT7n                             COURT OF CRIMINAL APPEALS

                                            ATTORNEY AT LAW                 ;         Transmitted 2/5/2015 5:33:17 PM
                                      i a i. «/tct a wcxtt ic ci n-n? ,on               Accepted 2/6/2015 9:21:23 AM
                                           ^kt™,
                                            AUSTIN, TX 78701                                             ABEL AC0STA
                                                                                                               n ppw
                                               (512)469-7943                                                   ULtK*
Board Certified Criminal Law                                                           (512) 474-5594 - fax
And Criminal Appellate Law by                                                      wetzel law^S^YEpom
The Texas Board of Legal Specialization                                www.TexasCrfift^WelJ^^
                                            „ ,      , oni                                                                                   WR-81,346-01
                                                                    COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                   TransmittedJ/5/2015 5:09:10 PM
                                                                     Accepted 2/6/2015 9:21:09 AM
             IN THE TEXAS COURT OF CRIMINAL APPEALS                                 ABEL A§l|rk
                                                                       RECEIVED
                                                                COURT OF CRIMINAL APPEALS
                                                                       2/6/2015

                                       §            WR-81,346-01ABEL ACOSTA, CLERK
             LLANUEVA                  §


   APPLICANT'S MOTION TO HOLD APPLICATION PENDING THE
           FILING OF OBJECTIONS TO THE TRIAL COURT'S
            FINDINGS OF FACT AND CONCLUSIONS OF LAW


TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL
APPEALS:



      Comes now, Ernest Villanueva, applicant in the above cause and would

show the Court the following:




      Applicant filed an application for writ of habeas corpus under TEX. CRIM.

PROC. CODE art. 11.07 challenging his final felony conviction for aggravated

sexual assault in cause number P-2664-83-CR in the 83rd District Court of Pecos

County.


                                           II.



      The application was transmitted to this Court on May 8, 2014, and assigned

cause number WR-81,346-01. On June 25, 2014, the matter was remanded to the

trial court for further development of applicant's assertion he was denied the
effective assistance of counsel at trial. The trial court was additionally ordered to

enter findings of fact and conclusions of law.


                                          III.



      On January 8, 2015, the trial court entered finding of fact and conclusions of

law recommending the relief sought be denied. Those findings and conclusions

were forwarded to the Court in a supplemental transcript dated January 30, 2015.

Undersigned received a copy of the supplement on February 4, 2015.


                                          IV.



      Applicant intends to file objections to the trial court's findings and

conclusions in the convicting court within the next 60 days. Applicant additionally

intends to seek supplementation of the record with a copy of trial counsel's

affidavit upon which the trial court relied.




      Applicant requests the instant application be held and no decision made on

the application pending the filing of objections and supplementation of the record.

Applicant will file his objections and seek supplementation within 60 days, on or

before, April 6,2015.
                                       Prayer


      Wherefore, premises considered, applicant prays the instant motion be

granted and he be afforded 60 days in which to file his objections to the trial

court's findings and conclusions.


                                              Respectfully submitted,
                                              /s/ Richard E. Wetzel
                                              Richard E. Wetzel
                                              State Bar No. 21236300


                                              1411 West Avenue, Suite 100
                                              Austin, Texas 78701

                                              (512)469-7943
                                              (512) 474-5594 (fax)
                                              Wetzel_law@141 lwest.com

                                              Attorney for Applicant
                                              Ernest Villanueva



                               Certificate of Service



      This is to certify a true and correct copy of the foregoing pleading was
mailed to counsel for the State, Rod Ponton, 400 S. Nelson St., Fort Stockton,
Texas, 79735, on this the 5th day of February, 2015.

                                               /s/ Richard E. Wetzel
                                               Richard E. Wetzel
                                                State Bar No. 21236300